

117 HRES 253 IH: Celebrating the heritage of Romani Americans.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 253IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Hastings (for himself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCelebrating the heritage of Romani Americans.Whereas the Romani people trace their ancestry to the Indian subcontinent;Whereas Roma have been a part of European immigration to the United States since the colonial period and particularly following the abolition of the enslavement of Roma in the historic Romanian principalities;Whereas Roma live across the world and throughout the United States;Whereas the Romani people have made distinct and important contributions in many fields, including agriculture, art, crafts, literature, medicine, military service, music, sports, and science;Whereas, on April 8, 1971, the First World Romani Congress met in London, bringing Roma together from across Europe and the United States with the goal of promoting transnational cooperation among Roma in combating social marginalization and building a positive future for Roma everywhere;Whereas April 8 is therefore celebrated globally as International Roma Day;Whereas Roma were victims of genocide carried out by Nazi Germany and its Axis partners, and an estimated 200,000 to 500,000 Romani people were killed by Nazis and their allies across Europe during World War II;Whereas, on the night of August 2–3, 1944, the so-called Gypsy Family Camp where Romani people were interned at Auschwitz-Birkenau was liquidated, and in a single night, between 4,200 and 4,300 Romani men, women, and children were killed in gas chambers;Whereas many countries are taking positive steps to remember and teach about the genocide of Roma by Nazi Germany and its Axis partners; andWhereas the United States Congress held its first hearing to examine the situation of Roma in 1994: Now, therefore, be itThat the House of Representatives— (1)remembers the genocide of Roma by Nazi Germany and its Axis partners and commemorates the destruction of the Gypsy Family Camp where Romani people were interned at Auschwitz;(2)commends the United States Holocaust Memorial Museum for its role in promoting remembrance of the Holocaust and educating about the genocide of Roma;(3)supports International Roma Day as an opportunity to honor the culture, history, and heritage of the Romani people in the United States as part of the larger Romani global diaspora; and(4)welcomes the Department of State’s participation in ceremonies and events celebrating International Roma Day and similar engagement by the United States Government.